          Case 2:19-bk-24787-RK                Doc 96 Filed 04/01/21 Entered 04/01/21 15:54:58                               Desc
                                                Main Document Page 1 of 2




 Attorney or Party Name, Address, Telephone & FAX                      FOR COURT USE ONLY
 Nos., State Bar No. & Email Address                                                             FILED & ENTERED
 TYLER R. DOWDALL, State Bar No. 258950
 CHRISTOPHER R. NELSON, State Bar No. 242859                                                             APR 01 2021
 EPPORT, RICHMAN & ROBBINS, LLP
 1875 Century Park East, Suite 800
 Los Angeles, California 90067-2512                                                                 CLERK U.S. BANKRUPTCY COURT
                                                                                                    Central District of California
 Telephone:     (310) 785-0885                                                                      BY tatum      DEPUTY CLERK
 Facsimile:     (310) 785-0787
 E-Mail: tdowdall@erlaw.com
         cnelson@erlaw.com




      Movant appearing without an attorney
      Attorney for Movant

                                        UNITED STATES BANKRUPTCY COURT
                               CENTRAL DISTRICT OF CALIFORNIA -LOS ANGELES DIVISION

 In re:                                                                CASE NO.: 2:19-bk-24787-RK
                                                                       CHAPTER: 7
 BRADLEY EDWARD BARNES and ALLISON
 PLATZ BARNES,                                                                  ORDER GRANTING MOTION FOR
                                                                              RELIEF FROM THE AUTOMATIC STAY
                                                                                     UNDER 11 U.S.C. § 362
                                                                                (Action in Nonbankruptcy Forum)

                                                                       DATE: March 30, 2021
                                                                       TIME: 10:30 a.m.
                                                                       COURTROOM: 1675
                                                                       PLACE: 255 East Temple Street,
                                                                               Los Angeles, CA 90012


                                                         Debtor(s).

 MOVANT: WVBAGD,                LLC


1. The Motion was:               Opposed            Unopposed              Settled by stipulation

2. The Motion affects the following Nonbankruptcy Action:

    Name of Nonbankruptcy Action: WVBAGD, LLC v. Galletly, et al.
    Docket number: EC068581, consolidated with EC068624

F4001-1.RFSNONBKORDER.doc This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central
District of California.

June 2014                                                         Page 1                                 F 4001-1.RFS.NONBK.ORDER
           Case 2:19-bk-24787-RK               Doc 96 Filed 04/01/21 Entered 04/01/21 15:54:58                               Desc
                                                Main Document Page 2 of 2




   Nonbankruptcy court or agency where the Nonbankruptcy Action is pending: Superior Court for the State of California,
County of Los Angeles, North Central District.

3. The Motion is granted under 11 U.S.C. § 362(d)(1).

4. As to Movant, its successors, transferees and assigns, the stay of 11 U.S.C. § 362(a) is:
      a.       Terminated as to the Debtor and the Debtor’s bankruptcy estate.
      b.       Modified or conditioned as set forth in Exhibit             to the Motion.
      c.       Annulled retroactively to the bankruptcy petition date. Any postpetition acts taken by Movant to enforce its
               remedies regarding the nonbankruptcy action do not constitute a violation of the stay.

5. Limitations on Enforcement of Judgment: Movant may proceed in the nonbankruptcy forum to final judgment
      (including any appeals) in accordance with applicable nonbankruptcy law. Movant is permitted to enforce its final
      judgment only by (specify all that apply):
      a.       Collecting upon any available insurance in accordance with applicable nonbankruptcy law.
      b.       Proceeding against the Debtor as to property or earnings that are not property of this bankruptcy estate.

6. This order is binding and effective despite any conversion of this bankruptcy case to a case under any other chapter
   of the Bankruptcy Code.

7.         The co-debtor stay of 11 U.S.C. § 1201(a) or § 1301(a) is terminated, modified or annulled as to the co-debtor, on
           the same terms and conditions as to the Debtor.

8.         The 14-day stay prescribed by FRBP 4001(a)(3) is waived.

9.         This order is binding and effective in any bankruptcy case commenced by or against the Debtor for a period of
           180 days, so that no further automatic stay shall arise in that case as to the nonbankruptcy action.
10.        This order is binding and effective in any future bankruptcy case, no matter who the debtor may be, without
           further notice.
11.        Other (specify): Movant may pursue the non-bankruptcy litigation to liquidate the amount of its claim, and
              thereafter amend its proof of claim and add the debt to the amount secured by its deed of trust, but not to
              pursue the discharged debtor absent further order of court.
                                                                    ###




                 Date: April 1, 2021




F4001-1.RFSNONBKORDER.doc This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central
District of California.

June 2014                                                         Page 2                                 F 4001-1.RFS.NONBK.ORDER
